DETAILED ACTION
Election/Restrictions
1.	This application contains claims directed to the following patentably distinct species:
Group I
A.	FIG. 1, directed to a first embodiment of a display module having a single protective structure with a first insulating layer, a heat dissipation layer, and an electromagnetic shielding layer.
B.	FIGS. 2, 5, 6, and 8, directed to a second embodiment of a display module having a single protective structure with a first insulating layer, a heat dissipation layer, an electromagnetic shielding layer, a wave-absorbing material layer, and a second insulating layer.
C.	FIG. 3, directed to a third embodiment of a display module having two separated protective sub-structures, each having a first insulating layer, a heat dissipation layer, an electromagnetic shield, a wave-absorbing material layer, and a second insulating layer.
D.	FIG. 4, directed to a fourth embodiment of a display module having two adjoined protective sub-structures, each having a first insulating layer, a heat dissipation layer, an electromagnetic shield, a wave-absorbing material layer, and a second insulating layer, where the first insulating layer and the electromagnetic shielding layer connected the protective sub-structures.

Group II – these are sub-species of species B.  If species B is elected, Applicant is required to elect one of sub-species E – H so that one particular variation of species B is elected for examination.
E.	FIG. 2, directed to a first variation of the second embodiment of a display module having a flexible circuit board directly bonded to a display panel.
F.	FIG. 5, directed to a second variation of the second embodiment of a display module having a flexible circuit board bonded to a display panel via a connecting portion.
G.	FIG. 6, directed to a third variation of the second embodiment of a display module having a flexible circuit board bonded to a display panel via a connecting portion, and also including an electrostatic protective layer attached to the display panel
H.	FIG. 8, directed to a fourth variation of the second embodiment of a display module having a flexible circuit board bonded to a display panel via a connecting portion, and also including a protective cover plate over the display module.

2.	The species are independent or distinct for the following reasons.  Each of the species A – H sets forth unique configurations of various disclosed features.  These unique configurations amount to a multitude of independent species given the possible combinations of the various disclosed features.
Each of the species A – H identified above are related as to operation, i.e., used to display content, but are distinct from one another with regard to design and effect MPEP §802.01(II).  Specifically, the structural configuration of each of the species A – H is distinct from one another as set forth above, i.e., having different physical constructions resulting in distinct structures [design].  Additionally, the different structural designs would result in different effects with regard to the differences in the disclosed protective structures as well as the additive elements of sub-species E – H.  Furthermore, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from each group, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  For example, Applicant can elect the following: “Applicant elects Species A from Group I” or “Applicant elects Species B from Group I and H from Group II”.  Applicant should ensure that the elected species are compatible with one another.  Alternatively, Applicant can make an admission on the record that various species are merely obvious variants of one another and are thus indistinct in order to be able to select more than one species from each group.
 Additionally, Applicant should identify which claims are directed to the elected species, as well as which claims Applicant believes are generic.  The identified generic claims will be examined according to Applicant’s elected species.

3.	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
In this particular Application, at the very least different search queries would be required.  Due to the Examiner’s experience, it is unlikely that a single reference would include prior art disclosure of multiple species of Applicant’s claimed invention.
Accordingly, different search queries would be required specific to each individual species A – D as a starting point.  As the search progresses, the Examiner may be required to search for all eight species and any hypothetical combinations between them in order to properly examine all of the claims of the present application.
Due to the number of possible combinations of the species of Groups I – II, the equivalent of multiple searches would likely need to be conducted to properly review the prior art for each of the disclosed species.
If during the prior art search, the Examiner is proven incorrect and there are references that would read on multiple species without being burdensome, then those additional species would be rejoined in the following Office Action.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626